Citation Nr: 0120454	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  94-48 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to February 1, 1994, 
for an award of a 100 percent disability evaluation for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Daniel G. Kransnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and J.C.


INTRODUCTION

The veteran served on active duty from November 1963 to April 
1968.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

In December 1997, the Board remanded this claim to the RO for 
additional development.  In February 2000, the Board denied 
the veteran's claim.  The veteran appealed the denial to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court").  Pursuant to a December 
2000 Joint Motion for Remand by the Secretary and the 
veteran's representative (Joint Motion), the Court issued an 
Order in December 2000.  This Order vacated the February 2000 
Board decision, and remanded the issue to the Board for 
further development.  


REMAND

The veteran seeks an earlier effective date for the 
assignment of a 100 percent evaluation for PTSD, prior to 
February 1, 1994.  The Board notes that the veteran's 
attorney has stated that the veteran underwent a VA 
examination in September 1991 and that PTSD was diagnosed.  
It is argued that in its prior denial of the veteran's claim, 
the Board did not address whether the evidentiary record 
contained any documentation that might be construed as an 
informal claim for purposes of awarding an earlier effective 
date.  It was pointed out that of record was a VA psychiatric 
examination report dated and received in September 1991 which 
provided an assessment of the veteran's PTSD symptoms at the 
time.  It was argued that the Board did not discuss this 
examination report in its decision.  

The Board has reviewed the record.  It is noted that there is 
a VA Form 21-2507a, Request for Physical Examination for 
PTSD, of record dated in August 1991, which notes that an 
examination was scheduled in September 1991 and completed in 
September 1991.   This form does not contain examination 
results.  The record does not confirm that this examination 
was held.  However, if it was, the examination results are 
necessary prior to further adjudication of the claim, and a 
VA report of an examination conducted in September 1991 for 
PTSD is not of record.  

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 became law.  This 
liberalizing legislation is applicable to the appellant's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

In light of these circumstances, this claim is hereby 
REMANDED to the RO for the following:

1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  In this regard, the RO should 
specifically secure all VA medical 
records, including the report of any 
examination conducted in September 1991 
for evaluation of PTSD.  The RO should 
take all appropriate action to obtain a 
copy of the report of the examination, if 
taken.  If the report cannot be obtained, 
or if the examination was not conducted, 
the RO should document this, and then 
identify to the veteran which records 
were unobtainable, describe to the 
veteran the efforts which were made in an 
attempt to secure the records, and 
describe any further action to be taken 
by VA with respect to the claim.  Copies 
of all correspondence to the veteran must 
be sent to the veteran's representative.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  Then, the RO should readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



